      0:20-cv-02470-PJG           Date Filed 02/09/21   Entry Number 15    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

MONIQUE FLOWERS,                             )    Civil Action No. 0:20-cv-02470-PJG
                                             )
                     Plaintiff,              )
                                             )
       v.                                    )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security              )
Administration,                              )
                                             )
                    Defendant.               )


                                             ORDER

       AND NOW, this 9th day of February, 2021, upon consideration of Defendant’s Motion to

Remand and any response thereto, it is hereby ORDERED that Defendant’s Motion is GRANTED.

This case shall be remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).




                                             __________________________________________
February 9, 2021                             Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE
